Mr. Justice Gordon
delivered the opinion of the court,
The claim, as filed by the plaintiff, was defective in two material points. 1. It did not set out the coverture of Mrs. A. Schriffer, but joined her with Charles Schriffer without indicating that he was her husband. Without more, that was sufficient to avoid the lien. In order to charge the property of a married woman, the fact of coverture should be set forth; and it must appear from the record that the debt which is sought- to be charged upon her separate estate is within the spirit and meaning of the Act of 1848 : Dearie et ux. v. Martin, 28 P. F. Smith 55. 2. The claim does not allege that the work and materials were done and furnished for and about the improvement of her separate estate. This also is a defect fatal to the plaintiff’s lien ; for it must appear affirmatively that the debt was contracted, not only with the intent to apply the proceeds thereof to such improvement, hut that they were actually so applied: Heugh v. Jones et ux., 8 Casey 432. In fine, it must appear from the record that the debt charged is within the letter or • spirit of some one of the exceptions of the Act of 1848: Mahon v. Gormley, 12 Harris 80; Murray v. Keyes et ux., 11 Casey 384. An amendment was made within the six months allowed by the statute for filing the claim, setting forth the 'fact that Charles Schriffer was the husband of Mrs. A. Schriffer. This doubtless cured the first defect which we have pointed out, but not the second. As, however, this amendment was stricken off by a subsequent one, striking out the name of Charles Schriffer altogether, and as the judgment was rendered on the record as it thus stood, it is clear that the first amendment failed of its object. Indeed this last error was, if *389possible, worse than the first; for as the proceedings now stand they not only fail to show -coverture, but they charge the defendant, confessedly a married woman, as a feme sole. It is manifest, from the above, that the contract between the defendant and the plaintiffs should not have been admitted in evidence; for the record failing to show such a condition of affairs as would charge her estate, her contract, however explicit, must count as nothing: Dearie v. Martin, supra.
Judgment reversed.